Exhibit 10.21
DOLE FOOD COMPANY, INC.
GRANT NOTICE FOR 2009 STOCK INCENTIVE PLAN
RESTRICTED STOCK
FOR GOOD AND VALUABLE CONSIDERATION, Dole Food Company, Inc. (the “Company”),
hereby grants to Participant named below the number of restricted shares of the
Company’s common stock, par value $0.001 (the “Common Stock”) specified below
(the “Award”), upon the terms and subject to the conditions set forth in this
Grant Notice, the Dole Food Company, Inc. 2009 Stock Incentive Plan (the “Plan”)
and the Standard Terms and Conditions (the “Standard Terms and Conditions”)
adopted under such Plan and provided to Participant, each as amended from time
to time. This Award is granted pursuant to the Plan and is subject to and
qualified in its entirety by the Standard Terms and Conditions.

             
Name of Participant:
         
Grant Date:
         
Number of shares of restricted stock:
         
Vesting Schedule:
         

By accepting this Grant Notice, Participant acknowledges that he or she has
received and read, and agrees that this Award shall be subject to, the terms of
this Grant Notice, the Plan and the Standard Terms and Conditions.

          DOLE FOOD COMPANY, INC.    
 
       
 
      Participant Signature
By
       
Title:
 
 
  Address (please print):
 
 
 
   
 
       
 
       
 
       
 
       
 
       

 



--------------------------------------------------------------------------------



 



DOLE FOOD COMPANY, INC.
STANDARD TERMS AND CONDITIONS FOR
RESTRICTED STOCK
These Standard Terms and Conditions apply to the Award of restricted stock
granted pursuant to the Dole Food Company, Inc. 2009 Stock Incentive Plan (the
“Plan”), which are evidenced by a Grant Notice or an action of the Administrator
that specifically refers to these Standard Terms and Conditions. In addition to
these Terms and Conditions, the restricted stock shall be subject to the terms
of the Plan, which are incorporated into these Standard Terms and Conditions by
this reference. Capitalized terms not otherwise defined herein shall have the
meaning set forth in the Plan.

1.   TERMS OF RESTRICTED STOCK       Dole Food Company, Inc., a Delaware
corporation (the “Company”), has granted to the Participant named in the Grant
Notice provided to said Participant herewith (the “Grant Notice”) an award of a
number of restricted shares (the “Award” or the “Restricted Stock”) of the
Company’s common stock, par value $0.001 (the “Common Stock”) specified in the
Grant Notice. The Award is subject to the conditions set forth in the Grant
Notice, these Standard Terms and Conditions, and the Plan, each as amended from
time to time. For purposes of these Standard Terms and Conditions and the Grant
Notice, any reference to the Company shall include a reference to any
Subsidiary.

2.   VESTING OF RESTRICTED STOCK       The Award shall not be vested as of the
Grant Date set forth in the Grant Notice and shall be forfeitable unless and
until otherwise vested pursuant to the terms of the Grant Notice and these
Standard Terms and Conditions. After the Grant Date, subject to termination or
acceleration as provided in these Standard Terms and Conditions and the Plan,
the Award shall become vested as described in the Grant Notice with respect to
that number of shares of Restricted Stock as set forth in the Grant Notice.
Shares of Restricted Stock that have vested and are no longer subject to
forfeiture are referred to herein as “Vested Shares.” Shares of Restricted Stock
awarded hereunder that are not vested and remain subject to forfeiture are
referred to herein as “Unvested Shares.” In the event of the Participant’s
Termination of Employment either (i) by the Company without Cause or (ii) by
reason of the Participant’s death or Disability, all then Unvested Shares shall
be deemed to vest in full immediately prior to such Termination of Employment.
Upon the Participant’s Termination of Employment by the Company for Cause or by
the Participant for any reason (including Retirement), any then Unvested Shares
(after taking into account any accelerated vesting under Section 12 of the Plan
or any other agreement between the Participant and the Company (including any
accelerated vesting to which the Participant is entitled in the event of a
“Qualified Termination” under a Change of Control Agreement between the
Participant and the Company), if applicable) held by the Participant shall be
forfeited and canceled as of the date of such Termination of Employment.

 



--------------------------------------------------------------------------------



 



3.   RIGHTS AS STOCKHOLDER       From and after the Grant Date, the Participant
shall have all of the ownership, voting rights, dividend rights and all other
rights of a stockholder of the Company with respect to the Restricted Stock,
except that such rights as to Unvested Shares shall terminate upon the
forfeiture of such Unvested Shares as and to the extent specifically provided in
Section 2 above.   4.   RESTRICTIONS ON RESALES OF SHARES       The Company may
impose such restrictions, conditions or limitations as it determines appropriate
as to the timing and manner of any resales by the Participant or other
subsequent transfers by the Participant of any Vested Shares, including without
limitation (a) restrictions under an insider trading policy, (b) restrictions
designed to delay and/or coordinate the timing and manner of sales by
Participant and other holders and (c) restrictions as to the use of a specified
brokerage firm for such resales or other transfers.   5.   INCOME TAXES       To
the extent required by applicable federal, state, local or foreign law, the
Participant shall make arrangements satisfactory to the Company for the
satisfaction of any withholding tax obligations that arise by reason of the
grant or vesting of the Restricted Stock. The Company shall not be required to
issue shares or to recognize the disposition of such shares until such
obligations are satisfied. Unless the Participant pays the withholding tax
obligations to the Company by cash or check, withholding may be effected, at the
Company’s option, by withholding Common Stock issuable in connection with the
Award (provided that             shares of Common Stock may be withheld only to
the extent that such withholding will not result in adverse accounting treatment
for the Company). The Participant acknowledges that the Company shall have the
right to deduct any taxes required to be withheld by law in connection with the
Award from any amounts payable by it to the Participant (including, without
limitation, future cash wages).   6.   NON-TRANSFERABILITY OF UNVESTED SHARES  
    The Participant represents and warrants that the shares of Restricted Stock
are being acquired by the Participant solely for the Participant’s own account
for investment and not with a view to or for sale in connection with any
distribution thereof. The Participant further understands, acknowledges and
agrees that, except as otherwise provided in the Plan or as permitted by the
Administrator, the Unvested Shares may not be sold, assigned, transferred,
pledged or otherwise directly or indirectly encumbered or disposed of.   7.  
OTHER AGREEMENTS SUPERSEDED       The Grant Notice, these Standard Terms and
Conditions and the Plan constitute the entire understanding between the
Participant and the Company regarding the Restricted Stock.

3



--------------------------------------------------------------------------------



 



    Any prior agreements, commitments or negotiations concerning the Restricted
Stock are superseded.   8.   LIMITATION OF INTEREST IN SHARES SUBJECT TO
RESTRICTED STOCK       Neither the Participant (individually or as a member of a
group) nor any beneficiary or other person claiming under or through the
Participant shall have any right, title, interest, or privilege in or to any
shares of Common Stock allocated or reserved for the purpose of the Plan or
subject to the Grant Notice or these Standard Terms and Conditions except as to
such shares of Common Stock, if any, as shall have been issued to such person in
connection with the Award. Nothing in the Plan, in the Grant Notice, these
Standard Terms and Conditions or any other instrument executed pursuant to the
Plan shall confer upon the Participant any right to continue in the Company’s
employ or service nor limit in any way the Company’s right to terminate the
Participant’s employment at any time for any reason.   9.   GENERAL       In the
event that any provision of these Standard Terms and Conditions is declared to
be illegal, invalid or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid and enforceable, or otherwise deleted, and
the remainder of these Standard Terms and Conditions shall not be affected
except to the extent necessary to reform or delete such illegal, invalid or
unenforceable provision.       The headings preceding the text of the sections
hereof are inserted solely for convenience of reference, and shall not
constitute a part of these Standard Terms and Conditions, nor shall they affect
its meaning, construction or effect.       These Standard Terms and Conditions
shall inure to the benefit of and be binding upon the parties hereto and their
respective permitted heirs, beneficiaries, successors and assigns.       These
Standard Terms and Conditions shall be construed in accordance with and governed
by the laws of the State of Delaware, without regard to principles of conflicts
of law.       In the event of any conflict between the Grant Notice, these
Standard Terms and Conditions and the Plan, the Grant Notice and these Standard
Terms and Conditions shall control. In the event of any conflict between the
Grant Notice and these Standard Terms and Conditions, the Grant Notice shall
control.       All questions arising under the Plan or under these Standard
Terms and Conditions shall be decided by the Administrator in its total and
absolute discretion.

4



--------------------------------------------------------------------------------



 



10.   ELECTRONIC DELIVERY       By executing the Grant Notice, the Participant
hereby consents to the delivery of information (including, without limitation,
information required to be delivered to the Participant pursuant to applicable
securities laws) regarding the Company and the Subsidiaries, the Plan, and the
Restricted Stock via Company web site or other electronic delivery.

5